The opinion of the Court was delivered by
Mr. Justice Pope.
All the facts underlying this contention are abundantly stated in the decree of his Honor, Judge Townsend, which decree must be reported. The exceptions will also be reported. Whenever there is any allegation of fraud, q. court of equity is, and should be, careful to probe the facts to the bottom, in order that, if it exists, it may be exposed and punished. A careful examination of the testimony has failed to disclose that either one of the defendants has any cause for complaint on this point. It is true, that one of the mules sold by. the plaintiffs to the defendant, R. B. Jones, was said to be afflicted with colic, but upon Jones’ complaint to the plaintiffs, an adjustment was agreed upon by them of this matter. It is due the plaintiffs that it should be stated, that when told of “Tuck’s” *271colic, they denied any knowledge of the same. Besides all this, the defendant, R. B. Jones, has traded or sold this mule without any statement to the purchaser that “Tuck” had colic.
We are not inclined to hold that title to this land by deed from R. B. Jones to his wife, Emma Jones, was not proved; for while, technically speaking, the certified deed from the office of the register of mesne conveyance for Raurens County (where the land is situated) could not be offered in evidence by reason of the failure to give ten days notice, as required by the act governing such matters, there is evidence in the “Case,” not objected to, that seems to establish this fact. However, this is of no moment; it can do the defendants no harm that the Circuit Judge may have been mistaken in this matter, for from their own testimony they both well knew this land now in controversy was to be mortgaged to the plaintiffs to secure this debt. R. B. Jones, by his solemn deed, by way of mortgage, so declared, and he cannot now be heard to impeach the same; he certainly is estopped from so doing. And then as to Emma Jones. Does she not solemnly swear that “I know when the mortgage was signed. * * * I came to sign a mortgage for mules, a pair of mules that my husband bargained to buy from Mr. Holland — said he wanted me to sign the mortgage. The mortgage was to be on my plantation — that one that was betwixt him and Mr. Holland. * * * Mr. Anderson, Mr. Holland, Robert (R. B. Jones), and Mr. Martin were present when I signed * * * I thought I was signing a mortgage over the land for the mules. I did not make any statement that day that the laud was not mine but was Bob Jones’ * * *” When she heard the mortgage read, reciting as it did that her husband, R. B. Jones, was mortgaging the same to the plaintiffs, as his property, to secure his own debt for these very mules, she not only remained silent as to the true ownership of the lands, but she did more, for by going through the formal execution of a written paper, endorsed on said mortgage, she assisted in causing the plaintiffs to part with valuable *272property in reliance on her husband’s action, as well as on her own. Of course, the name of the equity doctrine to prevent such a wrong, as is proposed by these defendants to the plaintiffs, is that of estoppel by conduct. This is such a familiar principle in equity that citations of authority in its support are unnecessary. It follows, therefore, that the decree is not erroneous. Each of the exceptions is overruled.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.